AMENDED AND RESTATED

SUPPLEMENTAL EMPLOYMENT AGREEMENT



This Amended and Restated Supplemental Employment Agreement, effective as of
June 7, 2006 (this "Agreement"), amends and restates in its entirety the
Supplemental Employment Agreement dated February 22, 2006, between Amedisys,
Inc. (the "Company") and Gregory H. Browne ("Browne").

1.

Recitals

. Whereas, effective June 7, 2006 (the "Resignation Date"), Browne shall resign
as Chief Financial Officer ("CFO") of the Company. The Company has requested
that Browne remain employed by the Company as a consultant for a period of time
after his resignation. The purpose of this Agreement is to set out the
arrangements agreed on under the foregoing circumstances.

2.

Termination

. Browne's employment under his Employment Agreement dated May 29, 2002, as
amended (the "Employment Agreement"), shall terminate on the Resignation Date,
and on the Resignation Date the Employment Agreement shall become null and have
no further effect except for (i) accrued obligations (ii) the provisions of
Section 6 (Confidentiality and Non-Disclosure of Information) and 7 (Restrictive
Covenant) and (iii) the provisions of Section 8 to the extent applicable to
Section 6 and 7.

3.

Consulting Services; Transition Period

.



 a. Following the Resignation Date, Browne shall remain employed by the Company
    in a consulting capacity until October 31, 2006 (such period, the
    "Transition Period"). During the Transition Period, Browne shall be paid
    monthly 100% of his monthly salary in effect on the Resignation Date. He
    shall be under the direction of the Chief Executive Officer of the Company
    and shall perform such services as may be reasonably requested by him
    consistent with his capacity, as further described in Section 3(b), below.
    During the Transition Period, Browne shall be reimbursed for all reasonable
    travel and other expenses incurred in the course of providing services to
    the Company, provided that any such expenses must be pre-approved by the
    Chief Executive Officer. At the expiry of the Transition Period, the Company
    shall pay to Browne, as severance, three months salary, and it shall have no
    further obligation to Browne accept for accrued salary through October 31,
    2006.
 b. Browne shall provide the following services to the Company during the
    Transition Period: (a) Browne shall be available on an as-needed, "on call"
    basis to answer questions posed to him by the Company's Chief Executive
    Officer, Chief Operating Officer, Chief Accounting Officer or their
    respective designees (all such questions, "Informal Questions") and (b)
    Consultant shall be available, upon reasonable notice, on an as-needed
    basis, to provide consulting services relating to the transition of his
    former job responsibilities as Chief Financial Officer to his successor(s)
    (all such services, "Consulting Services"). In clarification of the
    foregoing, Informal Questions shall constitute questions that may be
    answered with no or minimal preparation via brief phone call or short
    e-mail. Consulting Services shall constitute projects that involve Browne
    appearing for a meeting or working on-site at the Company.

   

4.

Continual Coverage

. The Company acknowledges that as a past officer of the Company, Browne is
entitled to continue to be covered by the Company's directors' and officers'
liability policy and the Company's indemnification arrangements for its officers
as are currently in effect, and the Company will not reduce such coverage except
as part of a reduction applicable to all past officers of the Company.

5.

Stock Options

. Nothing in the Agreement shall enlarge or reduce Browne's rights and
obligations under his various stock option agreements, which will continue to be



governed by and subject to such agreements and to the vesting of his options in
the event of a Change in Control as defined in the Employment Agreement.



6.

Entire Agreement

. This Agreement constitutes the entire agreement and understanding between the
Company and Browne and supersedes all prior agreements and understandings, both
written and oral, relating to the subject matter of this Agreement. Upon the
execution of this Agreement by the parties, the Company and Browne respectively
acknowledge that no further obligations or duties are owed to it or him (as
appropriate) by the Company or Browne (as appropriate), other than the duties
and obligations set forth herein.



     

Amedisys, Inc.

By:

/s/ William F. Borne

   

William F. Borne

   

Chief Executive Officer







 

/s/ Gregory H. Browne

Gregory H. Browne





 